           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

JASON and RHONDA NEW,
Parents of "J"                                           PLAINTIFFS

v.                       No. 3:18-cv-113-DPM

RIVERSIDE SCHOOL DISTRICT                               DEFENDANT

                               ORDER
      For the reasons stated on the record at the 23 August 2019
hearing, the News' motion for judgment, NQ 9, is denied. Riverside's
motion for judgment, NQ 14, is granted. The Court will dismiss this case
with prejudice.
     So Ordered.


                                      D.P. Marshall Jr.
                                      United States District Judge
